ORDER

PER CURIAM:
AND NOW, this 27th day of February, 2006, upon consideration of the Report and Recommendations of the Disciplinary Board dated November 4, 2005, it is hereby
ORDERED that THOMAS ALLEN CRAWFORD, JR., be and he is SUSPENDED from the Bar of this Commonwealth for a period of three months and he shall make restitution as follows:
1. Respondent shall return all fees paid to him by the group of twenty-eight residents of the Borough of Donora, Pennsylvania, in connection with the civil action entitled Amatangelo, et. al v. Borough of Donora, et. al., filed at Docket No. 98-CV -2143 in the United States District Court for the Western District of Pennsylvania.
2. Respondent owes each client involved in that action the following amount:
Mr. & Mrs. Ronald Clement $596.62
Ms. Janie Mendarino $596.62
Mr. & Mrs. Richard Yedder $596.62
Mrs. Ann Mongeluzzo (deceased) Mr. Richard Mongeluzzo $596.62
Mrs. Allen Vitale $596.00
Mr. Frank B. Amatangelo (deceased) Mrs. Amelia Amatangelo $238.62
Mr. George Karabin $596.62
Ms. Merry Polachek (deceased) Karen Harlack, Executrix $596.62
Mr. & Mrs. Duncan Russell $238.62
Mrs. Mary Fioravanti $238.62
Mr. & Mrs. Samuel Fragello $596.62
Ms. Rosemary DeMarino $596.62
Jeannette LoresM $937.97
Mr. Michael Karabin $597.00
Mr. & Mrs. Paul Debardinis $596.62
Mr. & Mrs. Robert Fragello $238.62
Mr. & Mrs. Martin Clement $596.62
Mr. & Mrs. Del Suppo $596.62
Mr. & Mrs. James Johnston $596.62
Mr. Richard Kopanic $596.62
Mr. Alex Senko $596.62
Ms. Dorothy Vayansky $596.62
Mr. & Mrs. John Juback $596.62
Ms. Zora Tubin $596.62
*448Mrs. & Mrs. Robert Clement $696.62
Mr. & Mrs. Palmer Fragello $596.62
Ms. Florence Pawelec $596.62
3. Respondent shall return the advance payment of $4,500 in unearned fees and costs paid to him by Dr. Paul J. Harbosky.
It is further ORDERED that Respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Justice BALDWIN did not participate in this matter.